                         UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                               CLEVELAND DIVISION

IN RE:                                   )
                                         )                             Chapter 7
David B. Sutton                          )                             Case No. 20-10241 JPS
                                         )
Debtor,                                  )
_________________________________________)


          REQUEST OF ZWICKER & ASSOCIATES, P.C. FOR SERVICE OF NOTICES
                    PURSUANT TO FED. R. BANKR. P. 2002(g)
         PLEASE TAKE NOTICE that Zwicker & Associates, P.C., as authorized agent for creditor

American Express National Bank, requests, pursuant to Rules 2002 and 9007 of the Federal Rules

of Bankruptcy Procedure and sections 102(I), 342 and 1109(b) of title 11 of the United States

Code, 11 U.S.C. §§ 101 et seq., that all notices given or required to be given and all papers served

or required to be served in this case also given to and served, whether electronically or otherwise,

on:


                              American Express National Bank
                              c/o Zwicker & Associates, P.C.
                              80 Minuteman Road, P.O. Box 9043
                              Andover, MA 01810-1041
                              P(877)214-4172
                              F(978)631-0091
                              E-mail: bknotices@zwickerpc.com

Dated at Andover, Massachusetts this 22nd day of January, 2020.
                                                     /s/Katie E. Hankard
                                                     Katie E. Hankard
                                                     Zwicker & Associates, P.C.
                                                     Authorized Agent for American Express
                                                     National Bank
                                                     80 Minuteman Road
                                                     P.O. Box 9043
                                                     Andover, MA 01810-1041
                                                     (877)214-4172




 20-10241-jps      Doc 8    FILED 01/22/20       ENTERED 01/22/20 10:43:06           Page 1 of 1
